Exhibit 10.4

 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) by and between KLX Energy
Services Holdings, Inc., a Delaware corporation (“Company”), and Keefer M.
Lehner (“Executive”) is entered into as of the date hereof and shall be
effective on the Effective Date (as defined below). Executive and Company shall
be referred to individually as a “Party” and collectively as the “Parties”
within this Agreement.

 

WHEREAS, Company, Krypton Merger Sub, Inc., a Delaware corporation and an
indirect wholly owned subsidiary of Company (“Merger Sub”), and Quintana Energy
Services Inc., a Delaware corporation (“Quintana”) entered into that certain
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger
Sub will be merged with and into Quintana, with Quintana surviving the Merger as
an indirect and wholly owned subsidiary of Company (the “Merger”);

 

WHEREAS, on June 15, 2019, Executive and Quintana entered into that certain
Amended and Restated Executive Employment Agreement (the “A&R Employment
Agreement”);

 

WHEREAS, Company, on behalf of itself and Quintana, and Executive mutually
desire to continue Executive’s employment with Company following the
consummation of the Merger, to terminate the A&R Employment Agreement, and to
enter into this Agreement to be effective as of the Closing Date (as defined in
the Merger Agreement);

 

WHEREAS, the effective date of this Agreement (the “Effective Date”) shall be
the Closing Date; provided that the consummation of the Merger shall be a
condition precedent to the effectiveness of this Agreement, and in the event the
Merger Agreement is terminated prior to the consummation of the Merger, this
Agreement shall be void and of no force or effect; and

 

WHEREAS, as of the Effective Date this Agreement shall supersede and replace in
its entirety the A&R Employment Agreement, with the terms of Executive’s
employment being set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, obligations and agreements contained herein, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.            Term of Employment. The “Initial Term” of Executive’s employment
hereunder shall commence on the Effective Date of this Agreement, and shall
continue thereafter until the third (3rd) anniversary of the Effective Date,
unless earlier terminated in accordance with the terms of this Agreement. After
the expiration of the Initial Term, if not earlier terminated, this Agreement
shall automatically renew on each anniversary of the Effective Date for
successive one (1) year periods. Each such one (1) year renewal term shall be
referred to as a “Renewal Term.” The period that Executive is employed hereunder
is referred to as the “Term” of this Agreement.

 

2.            Executive’s Duties.

 

(a)            Positions. During the Term, Executive shall serve as Executive
Vice President and Chief Financial Officer (and/or in such other positions as
Company may designate from time to time, which positions may involve providing
services to Company’s direct or indirect subsidiaries, as the Parties mutually
may agree) with such duties and responsibilities as may from time to time be
assigned to him by Company, provided that such duties are at all times
consistent with the duties of such positions. Company and each entity which is
owned (directly or indirectly) or controlled by Company are referred to herein
collectively as the “Company Group.” Executive agrees to serve, without
additional compensation, if elected or appointed to the one or more offices or
as a director of any member of the Company Group. Company and Executive hereby
agree that (i) at any time and from time to time, Company may cause any member
of the Company Group to be Executive’s employer, and, subject to Section 11, any
such change in Executive’s employer shall not alter the rights and obligations
of the parties hereunder; and (ii) Executive’s employer commencing as of the
Effective Date shall be QES Management LLC until such time as such employer may
be changed in accordance with clause (i) of this sentence.

 



 

 

 

(b)            Other Interests. Executive agrees, during the Term, to devote his
full business time, energy and best efforts to the business and affairs of the
Company Group and not to engage, directly or indirectly, in any other business
or businesses, whether or not similar to that of Company, except with the
consent of the Board of Directors of Company (the “Board”). Executive will be
allowed to participate as a member of the board of directors for individual
portfolio companies controlled by Quintana Capital Group or Archer Limited and
as a member of the board of directors of any non-profit organizations so long as
such participation does not (i) materially impact Executive’s ability to fulfill
all of Executive’s duties for Company or (ii) create an actual or potential
conflict with the interests of Company. Notwithstanding the foregoing, Executive
will be permitted to, with the prior written consent of the Board (which consent
can be withheld by the Board in its discretion), act or serve as a director,
trustee, committee member or principal of a for-profit business organization.

 

3.            Compensation.

 

(a)            Base Compensation. For services rendered by Executive under this
Agreement, Company shall pay to Executive a minimum base salary (“Base
Compensation”) at the rate of $400,000 per annum payable in accordance with
Company’s customary payroll practice for its senior executive officers, as in
effect from time to time. The amount of Base Compensation shall be reviewed
periodically by the Board and may be increased from time to time as the Board
may deem appropriate. References in this Agreement to Base Compensation shall
refer to Executive’s Base Compensation as so increased from time to time. Base
Compensation, as in effect at any time, may not be decreased without the prior
written consent of Executive.

 

(b)            Annual Bonus. In addition to his Base Compensation, Executive
shall be eligible to receive each year during the Term, a cash incentive payment
(“Bonus”) in an amount determined by the Board based on Executive’s individual
performance, the performance of Company and performance goals established by the
Board, which for 2020, shall be pro-rated for the period of service from May 1,
2020 through and including December 31, 2020. The target Bonus shall be an
amount equal to 75% of Executive’s Base Compensation in effect at the time the
Bonus is determined (“Target Bonus”). Such Bonus, if any, shall be paid not
later than March 15 of the calendar year following the calendar year in which
the Bonus was earned.

 



 2 

 

 

(c)            Equity Compensation. During the Term, Executive shall be eligible
to participate in any equity compensation arrangement or plan, including but not
limited to the KLX Energy Services Holdings, Inc. Long-Term Incentive Plan and
any successor plans (as applicable, and as amended from time to time, the
“LTIP”), offered by Company or any member of the Company Group to senior
executives on such terms and conditions as the Board shall determine in its sole
discretion. Except as provided herein, nothing herein shall be construed to give
Executive any rights to any amount or type of awards, or rights as an equity
holder pursuant to any such plan, grant or award except as provided in such
award or grant to Executive provided in writing and authorized by the Board.

 

4.          Other Benefits.

 

(a)            Paid Time Off. Executive shall be entitled to take up to
twenty-five (25) work days as annual paid time off provided that such paid time
off time does not interfere with his duties hereunder. Such paid time off will
accrue and must be taken in accordance with Company’s paid time off policies in
effect from time to time. Executive shall also be entitled to paid holidays in
accordance with Company’s policies applicable to senior executives of the
Company Group as may be in effect from time to time.

 

(b)            Business Expenses. Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the performance of his
duties, which expenses will be subject to the oversight of the Board, in the
normal course of business and will be compliant with the applicable
reimbursement policy of Company. It is understood that Executive is authorized
to incur reasonable business expenses for promoting the business of Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Request for reimbursement for such expenses
must be accompanied by appropriate documentation.

 

(c)            Automobile. During the Term, Executive shall receive an
automobile allowance of $1,200 per month, payable in accordance with Company
policy as established from time to time.

 

(d)            Benefits. During the Term, Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and any other employee benefit plans,
programs and arrangements made generally available by Company to its senior
executives, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements as may be in effect from
time to time.

 

5.            Termination and Effect on Compensation.

 

(a)            Resignation by Executive.

 

(i)            Executive may terminate his employment under this Agreement and
resign his position(s) with Company at any time, for any reason whatsoever, or
for no reason, in Executive’s sole discretion, by delivering a Notice of
Termination (defined in Section 5(e) below) providing thirty (30) days’ advance
notice of termination (the “Notice Period”). In the event of such termination,
except as otherwise provided below, Executive shall not be entitled to further
compensation pursuant to this Agreement except: (A) as may be provided by the
terms of any benefit plans of Company or any member of the Company Group in
which Executive may be a participant, and the terms of any outstanding
equity-based awards, (B) for Base Compensation accrued but unpaid through the
Date of Termination (defined in Section 5(f) below), and (C) reimbursement of
business expenses properly incurred but unreimbursed (to the extent
reimbursable) prior to the Date of Termination. Company retains the discretion
to use or decline use of Executive’s services through the Notice Period but
retains the obligation to pay Executive’s Base Compensation through the Notice
Period.

 



 3 

 

 

(ii)            Notwithstanding the provisions of Section 5(a)(i), in the event
that Executive terminates this Agreement by resigning for Good Reason (defined
below), in addition to all accrued but unpaid Base Compensation for services
provided through the Date of Termination, the pro-rata value of Executive’s
Target Bonus for the current calendar year through the Date of Termination (for
2020, based on the number of days served between May 1, 2020 through the Date of
Termination divided by 245), and payment for the value of any accrued, unused
paid time off then-existing as of the Date of Termination, (A) Company shall pay
Executive (x) an amount equal to one and one-half times Executive’s Base
Compensation, payable on Company’s first regular pay date that is on or after
the 60th day following the Date of Termination and (y) an amount equal to one
and one-half times Executive’s Target Bonus for the calendar year in which the
Date of Termination occurs, in either case, payable in four substantially equal
installments, with the first such installment paid on Company’s first regular
pay date that is on or after the 60th day following the Date of Termination and
the three remaining installments paid on the last regular pay date of each of
the three calendar quarters immediately following the calendar quarter that
includes the Date of Termination and (B) for the period beginning on the Date of
Termination and ending on the date that is 18 months after the Date of
Termination, Company shall reimburse Executive for the premiums that Executive
pays pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
and/or sections 601 through 608 of the Employee Retirement Income Security Act
of 1974 (collectively, “COBRA”) to continue coverage in the health, dental and
vision insurance plans sponsored by Company in which Executive and Executive’s
dependents participated immediately prior to the Date of Termination (each such
premium being a “COBRA Premium”); provided, however, that in order to receive a
COBRA Premium reimbursement, Executive must timely elect COBRA continuation
coverage, pay the applicable COBRA Premium and provide Company with evidence
satisfactory to Company of Executive’s having paid the COBRA Premium within 30
days of having paid such COBRA Premium; provided, further, however, that no
COBRA Premium reimbursement shall be payable if such reimbursement could
reasonably be expected to subject Company or any member of the Company Group to
sanctions imposed pursuant to Section 2716 of the Public Health Service Act and
the related regulations and guidance promulgated thereunder (collectively,
including any successor statute, the “PHSA”). Each COBRA Premium reimbursement
shall be provided to Executive by Company within 30 days of its receipt of such
evidence of the COBRA Premium payment; provided, further, however, that Company
shall have no obligation to provide Executive the COBRA Premium reimbursement
for any period in which Executive is eligible to participate in a group medical
plan sponsored by any other employer. Executive agrees and understands that the
payment of any COBRA Premium will remain Executive’s sole responsibility.
Collectively, the payments provided under this Section shall be referred to as
the “Good Reason Separation Package.”

 

For purposes of this Agreement, “Good Reason” shall mean (1) the material breach
of any of Company’s obligations under this Agreement without Executive’s written
consent; (2) the change of Executive’s title or the assignment to Executive of
any duties that materially adversely alter the nature or status of Executive’s
office, title, and responsibilities, including reporting responsibilities, or
action by Company that results in the material diminution of Executive’s
position, duties or authorities, from those in effect immediately prior to such
change in title, assignment or action, in each case, without Executive’s written
consent; or (3) in the event that Executive and Company cannot agree on a
relocation package, the relocation of Company’s principal executive offices, or
Company’s requiring Executive to relocate, anywhere outside the greater Houston,
Texas metropolitan area, except for required travel on Company’s business to an
extent substantially consistent with Executive’s obligations under this
Agreement. To constitute Good Reason, Executive is required to provide notice to
Company of the existence of the conditions constituting Good Reason within a
period not to exceed ninety (90) days from the initial existence of the
condition and Company must be provided a period of at least thirty (30) days
during which it may remedy the condition. For the avoidance of doubt, the
assignment to Executive of any duties that materially adversely alter the nature
or status of Executive’s office, title, and responsibilities, including
reporting responsibilities, or action by Company that results in the material
diminution of Executive’s position, duties or authorities, in each case, from
those in effect immediately prior to the Closing Date, without Executive’s
written consent, shall constitute Good Reason for purposes of this Agreement.

 



 4 

 

 

(b)            Death of Executive. If Executive dies during the term of this
Agreement, in addition to accrued but unpaid Base Compensation for services
provided through the Date of Termination (defined in Section 5(f) below), the
pro-rata value of Executive’s Target Bonus for the current calendar year through
the Date of Termination (for 2020, based on the number of days served between
May 1, 2020 through the Date of Termination divided by 245), and payment for the
value of any accrued, unused paid time off then-existing as of the Date of
Termination, Company will be obligated to continue for twelve (12) months after
the Date of Termination to pay the Base Compensation payments under
Section 3(a) of this Agreement (such continuation payments are referred to
herein as the “Death Benefit Package”). Company may thereafter terminate this
Agreement without additional compensation to Executive’s estate except to the
extent this Agreement or any plan or arrangement of Company provides for vested
benefits or continuation of benefits beyond termination of Executive’s
employment.

 

(c)            Disability of Executive. If Executive shall have been absent from
the full-time performance of Executive’s duties with Company for 180 business
days during any twelve-month period as a result of Executive’s incapacity due to
accident, physical or mental illness, or other circumstance which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder on a full-time basis as determined by Executive’s physician
(“Disability”), Executive’s employment may be terminated by Company for
Disability. If Executive’s employment is terminated for Disability, in addition
to accrued but unpaid Base Compensation for services provided through the Date
of Termination (defined in Section 5(f) below), the pro-rata value of
Executive’s Target Bonus for the current calendar year through the Date of
Termination (for 2020, based on the number of days served between May 1, 2020
through the Date of Termination divided by 245), and payment for the value of
any accrued, unused paid time off then-existing as of the Date of Termination,
Executive shall be eligible to receive the Without Cause Separation Package
defined in Section 5(d)(i).

 



 5 

 

 

(d)            Other Terminations.

 

(i)            By Company for Reason Other Than Cause. Company may terminate
this Agreement and Executive’s employment for any reason whatsoever, or for no
reason, in Company’s sole discretion by providing a Notice of Termination (as
defined in Section 5(e) below). For purposes of this Agreement, acceptance by
Company of Executive’s resignation upon Company’s request or by mutual agreement
shall be deemed to be a termination by Company according to this
Section 5(d)(i). In the event that Executive’s employment is terminated by
Company for any reason other than Cause (defined in Section 5(d)(ii) below) and
not due to Executive’s death or Disability, then in addition to accrued but
unpaid Base Compensation for services provided through the Date of Termination
(defined in Section 5(f) below), the pro-rata value of Executive’s Target Bonus
for the current calendar year through the Date of Termination (for 2020, based
on the number of days served between May 1, 2020 through the Date of Termination
divided by 245), and payment for the value of any accrued, unused paid time off
then-existing as of the Date of Termination, (A) Company shall pay Executive
(x) a lump sum equal to one and one-half times Executive’s Base Compensation,
payable on Company’s first regular pay date that is on or after the 60th day
following the Date of Termination and (y) an amount equal to one and one-half
times Executive’s Target Bonus for the calendar year in which the Date of
Termination occurs, in either case, payable in four substantially equal
installments, with the first such installment paid on Company’s first regular
pay date that is on or after the 60th day following the Date of Termination and
the three remaining installments paid on the last business day of each of the
three calendar quarters immediately following the calendar quarter that includes
the Date of Termination and (B) for the period beginning on the Date of
Termination and ending on the date that is 18 months after the Date of
Termination, Company shall reimburse Executive for the COBRA Premium (as defined
above); provided, however, that in order to receive a COBRA Premium
reimbursement, Executive must timely elect COBRA continuation coverage, pay the
applicable COBRA Premium and provide Company with evidence satisfactory to
Company of Executive’s having paid the COBRA Premium within 30 days of having
paid such COBRA Premium; provided, further, however, that no COBRA Premium
reimbursement shall be payable if such reimbursement could reasonably be
expected to subject Company or any member of the Company Group to sanctions
imposed pursuant to Section 2716 of the PHSA. Each COBRA Premium reimbursement
shall be provided to Executive by Company within 30 days of its receipt of such
evidence of the COBRA Premium payment; provided, further, however, that Company
shall have no obligation to provide Executive the COBRA Premium reimbursement
for any period in which Executive is eligible to participate in a group medical
plan sponsored by any other employer. Executive agrees and understands that the
payment of any COBRA Premium will remain Executive’s sole responsibility.
Collectively, the payments made under this Section shall be referred to as the
“Without Cause Separation Package.”

 

(ii)            By Company for Cause. Company may terminate this Agreement and
Executive’s employment at any time for Cause. Notwithstanding the foregoing
provisions of this Section 5, in the event Executive’s employment is terminated
because of Cause, Company shall have no obligations pursuant to this Agreement
after the Date of Termination other than for Base Compensation accrued but
unpaid through the Date of Termination (defined by Section 5(f) below) and
reimbursement of business expenses properly incurred but unreimbursed (to the
extent reimbursable) prior to Date of Termination. For purposes herein, “Cause”
means (A) Executive’s gross negligence, gross neglect or willful misconduct in
the performance of the duties required hereunder that results in a material
adverse effect on Company, (B) Executive’s conviction for, deferred adjudication
of, or plea of no contest or nolo contendere to a felony, or (C) Executive’s
material breach of any material provision of this Agreement. Notwithstanding the
foregoing, prior to any termination for Cause under clauses (A) or (C) of the
preceding sentence, (X) Company must provide Executive with reasonable notice of
not less than ten (10) business days detailing the failure or conduct on which
the termination is to be based, (Y) Company must provide Executive a reasonable
opportunity to cure such failure or conduct, and (Z) after such notice and an
opportunity to cure, the Board must reasonably determine that Executive has not
cured such failure or conduct. Executive shall not be deemed to have been
terminated for Cause unless and until Executive has been provided an opportunity
to be heard in person by the Board (with the assistance of Executive’s counsel
if Executive so desires) on at least five business days’ advance notice, and the
Board must unanimously approve the termination of Executive for Cause.

 



 6 

 

 

(iii)            After a Change in Control. If Executive terminates his
employment with Good Reason or Company terminates Executive’s employment without
Cause (and not due to Executive’s death or Disability) within twelve (12) months
following a Change in Control (as defined below), then in addition to accrued
but unpaid Base Compensation for services provided through the Date of
Termination (defined in Section 5(f) below), the pro-rata value of Executive’s
Target Bonus for the current calendar year through the Date of Termination (for
2020, based on the number of days served between May 1, 2020 through the Date of
Termination divided by 245), and payment for the value of any accrued, unused
paid time off then-existing as of the Date of Termination, and in lieu of the
Without Cause Separation Package or Good Reason Separation Package to which
Executive would otherwise be entitled pursuant to Section 5(d)(i) or
Section 5(a)(ii), (A) Company shall pay Executive (x) a lump sum equal to two
times Executive’s Base Compensation, payable on Company’s first regular pay date
that is on or after the 60th day following the Date of Termination and (y) an
amount equal to two times the Target Bonus for the calendar year in which the
Date of Termination occurs, payable in four substantially equal installments
with the first such installment paid on Company’s first regular pay date that is
on or after the 60th day following the Date of Termination and the three
remaining installments paid in each of the three calendar quarters immediately
following the calendar quarter that includes the Date of Termination and (B) for
the period beginning on the Date of Termination and ending on the date that is
18 months after the Date of Termination, Company shall reimburse Executive for
the COBRA Premium; provided, however, that in order to receive a COBRA Premium
reimbursement, Executive must timely elect COBRA continuation coverage, pay the
applicable COBRA Premium and provide Company with evidence satisfactory to
Company of Executive’s having paid the COBRA Premium within 30 days of having
paid such COBRA Premium; provided, further, however, that no COBRA Premium
reimbursement shall be payable if such reimbursement could reasonably be
expected to subject Company or any member of the Company Group to sanctions
imposed pursuant to Section 2716 of the PHSA. Each COBRA Premium reimbursement
shall be provided to Executive by Company within 30 days of its receipt of such
evidence of the COBRA Premium payment; provided, further, however, that Company
shall have no obligation to provide Executive the COBRA Premium reimbursement
for any period in which Executive is eligible to participate in a group medical
plan sponsored by any other employer. Executive agrees and understands that the
payment of any COBRA Premium will remain Executive’s sole responsibility.
Collectively, the payments made under this Section shall be referred to as the
“CIC Separation Package.” For the avoidance of doubt, if Executive’s employment
is not terminated by Executive with Good Reason or by Company without Cause (and
not due to Executive’s death or Disability) within twelve (12) months following
a Change in Control, then Executive shall no longer be eligible to receive the
CIC Separation Package with respect to such Change in Control but shall remain
eligible to receive the Without Cause Separation Package or Good Reason
Separation Package pursuant to Section 5(d)(i) or Section 5(a)(ii) or, if in the
future Executive’s employment is terminated by Executive with Good Reason or by
Company without Cause (and not due to Executive’s death or Disability) within
twelve (12) months following the occurrence of a subsequent Change in Control,
Executive shall again be eligible to receive the CIC Separation Package.

 



 7 

 

 

For purposes of this Agreement, the term “Change in Control” means the
occurrence of any of the following events: (i) any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) becomes, directly or indirectly,
the “beneficial owner” (as determined pursuant to Rule 13d-3 promulgated under
the Exchange Act), by way of acquisition, transfer, merger, consolidation,
recapitalization, reorganization or otherwise, of more than 50% of either
(a) the then-outstanding shares of Company’s common stock (“Stock”) or
(b) securities of Company representing the combined voting power of the
then-outstanding voting securities of Company entitled to vote generally in the
election of directors; or (ii) the consummation of a sale or other disposition
of assets of Company having a gross fair market value of 50% or more of the
total gross fair market value of all of the consolidated assets of the Company
Group (other than such a sale or disposition immediately after which such assets
are owned directly or indirectly by the owners of Company in substantially the
same proportions as their ownership of Stock immediately prior to such sale or
disposition). The Parties agree that the Merger shall constitute a Change in
Control for purposes of this Agreement.

 

(e)            Notice of Termination. Any purported termination of Executive’s
employment by Company or by Executive and any purported termination of this
Agreement shall be communicated by written notice of termination (“Notice of
Termination”) to the other Party hereto in accordance with Section 9 hereof.
Notice of Termination shall include the effective Date of Termination (defined
in Section 5(f)) of this Agreement. Any Notice of Termination shall be deemed to
also be Executive’s resignation as director and/or officer of any member of the
Company Group. Executive agrees to execute any and all documentation of such
resignations upon request by Company, but he shall be treated for all purposes
as having so resigned upon the Date of Termination, regardless of when or
whether he executes any such documentation.

 

(f)            Date of Termination. “Date of Termination” shall mean in the case
of Executive’s death, his date of death, and in all other cases, the date
specified in the Notice of Termination as the effective date on which this
Agreement shall be terminated, provided that the Date of Termination shall occur
on the date on which Executive incurs a “separation from service” within the
meaning of Section 409A if such date is different than the date specified in the
Notice of Termination.

 

(g)            No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Agreement by seeking
other employment or otherwise, nor, shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation or benefit earned
by Executive as a result of employment by another employer, self-employment
earnings, by retirement benefits, by offset against any amount claimed to be
owing by Executive to Company, or otherwise.

 



 8 

 



 

(h)            Reimbursements for Expenses. Company shall reimburse Executive
for business expenses properly incurred prior to the Date of Termination,
regardless of the circumstances of termination, and in accordance with Company’s
reimbursement policy.

 

(i)             Release. Notwithstanding any other provision in this Agreement
to the contrary, Executive shall be eligible to receive the Good Reason
Separation Package, the Without Cause Separation Package, the CIC Separation
Package, or the Death Benefit Package payments pursuant to Section 5(b) (each
referred to individually as a “Separation Package”) only if Executive (or,
following Executive’s death, Executive’s estate) has executed and not revoked a
release of all claims in a form acceptable to Company (the “Release”), which
Release shall release Company, each member of the Company Group and their
respective affiliates, and the foregoing entities’ respective shareholders,
members, partners, officers, managers, directors, fiduciaries, employees,
representatives, agents and benefit plans (and fiduciaries of such plans)
(collectively referred to as the “Released Parties”) from any and all claims,
including any and all causes of action arising out of Executive’s employment
with Company, any member of the Company Group or any of their respective
affiliates or the termination of such employment, but excluding all claims to
any Separation Package (or portion thereof) that Executive may have, any claims
with respect to any vested benefits, indemnification rights Executive had for
any actions or omissions occurring while employed by Company, any claims
Executive may have for worker’s compensation benefits, and any other claims
against any third party not included amongst the Released Parties. To be
entitled to receive a Separation Package, the time period during which Executive
can revoke the Release must expire before the sixtieth (60th) day after the Date
of Termination. Unless and until Executive has executed and not revoked a
Release and the time period during which Executive can revoke the Release has
expired, Executive shall have no right to receive a Separation Package. If
Executive has not executed without revoking a Release and the time period during
which Executive can revoke the Release has not expired before the sixtieth
(60th) day after the Date of Termination, Executive shall immediately forfeit
his rights to a Separation Package. For purposes of this Section 5(i), the term
"Executive" shall include Executive’s estate, in the event of Executive’s death.

 

(j)             Compliance with Section 409A. It is the intention of both
Company and Executive that the benefits and rights to which Executive could be
entitled pursuant to this Agreement comply with or are exempt from Section 409A
of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention. If any benefits or
rights constitute “nonqualified deferred compensation” under Section 409A, then
the nonqualified deferred compensation shall be subject to the following
additional requirements, if and to the extent required to comply with
Section 409A:

 

(i)            Neither Company nor Executive, individually or in combination,
may accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

 

(ii)           For purposes of the foregoing, the terms used within this
Section 5(j) have the same meanings as those terms have for purposes of
Section 409A, and the limitations set forth herein shall be applied in such
manner (and only to the extent) as shall be necessary to comply with any
requirements of Section 409A that are applicable to the deferred compensation.

 



 9 

 

 

(iii)          For purposes of applying the provisions of Section 409A to this
Agreement, and to the extent permissible under Section 409A, each installment
payment and each separately identified amount to which Executive is entitled
under this Agreement shall, in each case, be treated as a separate payment.

 

(iv)          Any reimbursements by Company to Executive of any eligible
expenses under this Agreement that are not excludable from Executive’s income
for Federal income tax purposes (the “Taxable Reimbursements”) shall be made by
no later than the last day of Executive’s taxable year immediately following the
year in which the expense was incurred. The amount of any Taxable
Reimbursements, and the value of any in-kind benefits to be provided to
Executive, during any taxable year of Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of Executive. The right to Taxable Reimbursement, or in-kind
benefits, shall not be subject to liquidation or exchange for another benefit.

 

(v)          If Executive or Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, the
concerned Party shall promptly advise the other and both Parties shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on Executive and on Company). Notwithstanding the foregoing, Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall Company be liable for
all or any portion of the taxes, penalties, interest or other expenses that may
be incurred by Executive on account of non-compliance with Section 409A.

 

(vi)         Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement or any other arrangement between Executive and Company during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s date
of death).

 

6.            Restrictive Covenants.

 

(a)            General. The Parties acknowledge that during the Term, Company
shall disclose to Executive or provide Executive with access to trade secrets or
confidential information of Company or the other members of the Company Group,
and Company may place Executive in a position to develop business goodwill on
behalf of Company or the members of the Company Group or entrust Executive with
business opportunities of Company or the members of the Company Group. As a
condition of Executive’s receipt of Confidential Information and employment
hereunder, and in order to protect the trade secrets and Confidential
Information of Company and the other members of the Company Group that have been
and will in the future be disclosed or entrusted to Executive, the business
goodwill of Company and the other members of the Company Group that have been
and will in the future be developed in Executive, or the business opportunities
that have been and will in the future be disclosed or entrusted to Executive by
Company and the other members of the Company Group; and as an additional
incentive for Company to enter into this Agreement, Company and Executive agree
to the following obligations relating to unauthorized disclosures,
non-competition and non-solicitation.

 



 10 

 

 

(b)            Confidential Information; Unauthorized Disclosure. Executive
shall not, whether during the period of his employment hereunder or thereafter,
without the written consent of the Board or a person authorized thereby,
disclose to any person, other than an executive of Company or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive of Company, any
Confidential Information obtained by him while in the employ of Company with
respect to Company’s business. Subject to the exclusions below, as used in this
Agreement “Confidential Information” means data or information in any form,
regardless of whether or not marked “confidential” or “proprietary” (1) which
concerns, relates to, or comes from the business activities, business methods,
products, services, relationships, research, or business development of Company
or another member of the Company Group; (2) which Executive received, designed,
compiled, produced, used, generated or otherwise became aware of as a result of
his employment or engagement with Company or any other member of the Company
Group; and (3) which is not generally known to the public. The parties agree
that “Confidential Information” specifically includes, but is not limited to,
trade secrets (as defined by Texas and federal law) of Company or another member
of the Company Group and the following kinds of information and data (to the
extent not generally known to the public): (i) information about the customers
and prospective customers (such as customer and prospective customer identities,
contact information, preferences, needs, requirements, specifications,
proposals, contracts, financial information, and historic purchasing patterns,
and information about Company’s or its Affiliates’ provision of products and
services to each customer) of Company or another member of the Company Group;
(ii) non-public information about the products and service techniques of Company
or any other member of the Company Group; (iii) the computer systems and
software developed by Company or another member of the Company Group or their
respective agents for use by of Company or another member of the Company Group;
(iv) non-public information about the business methods (such as sales methods,
business processes, training manuals and methods, research and development work,
purchasing information and contracts, and new ideas made or conceived by
employees or agents) of Company or another member of the Company Group; (v) 
financial information (such as pricing and bidding formulas, financial
projections, budgets, analyses, accounting data, and financing information) of
Company or another member of the Company Group; (vi) information about the
business plans and strategies (such as marketing plans, opportunities for new or
developing business, products, services, or markets, and information about new
business partnerships or distributorship arrangements) of Company or another
member of the Company Group; (vii) private personnel information (including
employee social security numbers and medical records); (viii) communications
between Company or other members of the Company Group and their respective
attorneys; (ix) information provided to Company or another member of the Company
Group with an expectation of confidentiality or which is subject to
non-disclosure obligations (such as information shared in confidence by a
customer or supplier); and (x) information marked “confidential” or
“proprietary” by Company or another member of the Company Group. “Confidential
Information” does not include general knowledge and skills used throughout the
energy industry or any information which Executive may be required to disclose
by any applicable law, order, or judicial or administrative proceeding. In no
event shall an asserted violation of the provisions of this Section constitute a
basis for deferring or withholding any amounts payable to Executive under this
Agreement. Within fourteen (14) days after the termination of Executive’s
employment for any reason, Executive shall return to Company all documents and
other tangible items containing Company or other Company Group information which
are in Executive’s possession, custody or control. Executive agrees that all
Confidential Information exclusively belongs to Company, the other members of
the Company Group or their designated affiliate, and that any work of authorship
relating to Company’s business, products or services, whether such work is
created solely by Executive or jointly with others, and whether or not such work
is Confidential Information, shall be deemed exclusively belonging to Company,
the other members of the Company Group or their designated affiliate.

 



 11 

 

 

(c)            Permitted Disclosures. Nothing in this Agreement shall prohibit
or restrict Executive from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to Executive individually from any such Governmental
Authorities; (iii) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law. Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (x) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made to Executive’s attorney in relation
to a lawsuit for retaliation against Executive for reporting a suspected
violation of law; or (z) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Nothing in this
Agreement requires Executive to obtain prior authorization from Company before
engaging in any conduct described in this paragraph, or to notify Company that
Executive has engaged in any such conduct.

 

(d)            Non-Competition. Executive covenants and agrees that during the
Prohibited Period, Executive will not directly or indirectly (other than on
behalf of a member of the Company Group) engage or carry on in the Business
within the Restricted Area (or with responsibilities that relate to the
Restricted Area) in any capacity in which Executive performs services or
otherwise has duties that are the same as, or are similar to, those performed by
Executive for any member of the Company Group. Nothing in the foregoing
Section 6(d) will prevent Executive from owning an aggregate of not more than 1%
of (i) the outstanding stock or other equity securities of any class of any
corporation or other entity engaged in the Business, if such stock or equity
securities are listed on a national securities exchange or regularly traded in
the over-the-counter market by a member of a national securities exchange, so
long as neither Executive nor any of Executive’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation or entity and is not involved in the management of such
corporation or entity. The term “Prohibited Period” means the period in which
Executive is employed or engaged by any member of the Company Group and
continuing through the date that is 12 months after the date that Executive is
no longer employed or engaged by any member of the Company Group. The term
“Business” means the business in which the Company Group is engaged and for
which Executive has responsibility during the period of time that Executive is
providing services to any member of the Company Group, which business includes
the business of comprehensive oilfield services, including directional drilling,
pressure control, pressure pumping and wireline. The “Restricted Area” means
Colorado, Kansas, New Mexico, North Dakota, Ohio, Oklahoma, Pennsylvania, Texas,
West Virginia and Wyoming.

 



 12 

 

 

(e)            Non-Solicitation. Executive covenants and agrees that during the
Prohibited Period, Executive will not directly or indirectly (other than on
behalf of a member of the Company Group): (i) engage or employ, or solicit or
contact with a view to the engagement or employment of, any person who is an
officer or employee of any member of the Company Group; or (ii) canvass,
solicit, approach or entice away or cause to be canvassed, solicited, approached
or enticed away from the Company Group any of the Company Group’s customers
about which Executive obtained Confidential Information, with whom or which
Executive had contact, or for whom or which Executive had responsibility on
behalf of any member of the Company Group.

 

(f)             Enforcement and Reformation. It is the desire and intent of the
Parties that the provisions of this Section 6 shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Section 6 (or part thereof) shall be adjudicated to be invalid
or unenforceable, such provision (or part thereof) shall be deemed amended to
delete therefrom the portion thus adjudicated to be invalid or unenforceable.
Such deletion shall apply only with respect to the operation of such provisions
(or parts thereof) of this Section 6 in the particular jurisdiction in which
such adjudication is made. In addition, if the scope of any restriction
contained in this Section 6 is too broad to permit enforcement thereof to its
fullest extent, then such restriction shall be enforced to the maximum extent
permitted by law, and Executive hereby consents and agrees that such scope may
be judicially modified in any proceeding brought to enforce such restriction.

 

(g)            Remedies. In the event of a breach or threatened breach by
Executive of any of the provisions of this Section 6, Executive acknowledges
that money damages would not be sufficient remedy, and Company and the other
members of the Company Group shall be entitled to specific performance,
injunction and such other equitable relief as may be necessary or desirable to
enforce the restrictions contained herein. Such remedies are not exclusive, and
nothing herein contained shall be construed as prohibiting Company or the other
members of the Company Group from pursuing any other remedies available for such
breach or threatened breach or any other breach of this Agreement.

 

7.            Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by Company or any member of the
Company Group and for which Executive may qualify, nor shall anything herein
limit or otherwise adversely affect such rights as Executive may have under any
stock option or other agreements with Company or any member of the Company
Group.

 

8.            Non-assignability by Executive. The obligations of Executive
hereunder are personal and may not be assigned or delegated by him or
transferred in any manner whatsoever, nor are such obligations subject to
involuntary alienation, assignment or transfer, except by will or the laws of
descent and distribution.

 



 13 

 

 

9.            Method of Notice. For the purpose of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered, sent by
overnight courier or by facsimile with confirmation of receipt or on the third
business day after being mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to Company at its principal office address
and facsimile number, directed to the attention of the Board with a copy to the
Secretary of Company, and to Executive at Executive’s residence address,
personal email address provided by Executive to Company, and facsimile number,
if any, on the records of Company or to such other address as either Party may
have furnished to the other in writing in accordance herewith except that notice
of change of address shall be effective only upon receipt.

 

10.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

11.           Successors and Binding Agreement. This Agreement shall be binding
upon and inure to the benefit of Company and any successor of Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise), and this
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives. Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean Company as hereinbefore
defined and any successor by operation of law or otherwise and any successor to
its business and/or assets as aforesaid which assumes this Agreement.

 

12.           Indemnification. Company shall defend and indemnify Executive to
the fullest extent allowed by law, and to provide him with coverage under any
directors’ and officers’ liability insurance policies, in each case on terms not
less favorable than those provided to any of its other directors and officers as
in effect from time to time. In the event of any inconsistency or conflict
between the provisions in this Section 12 and any provision in any other
indemnity agreement or other agreement between the Parties, the provision in
such other agreement shall control.

 

13.           Withholding; Deductions. Anything to the contrary notwithstanding,
all payments required to be made by Company hereunder to Executive, his estate
or beneficiaries, shall be subject to withholding of such amounts relating to
all federal, state, local and other taxes as Company may reasonably determine it
should withhold pursuant to any applicable law or regulation and any deductions
consented to in writing by Executive. In lieu of withholding such amounts in
whole or in part, Company may, in its sole discretion, accept other provisions
for payment of taxes as required by law, provided Company is satisfied that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.

 



 14 

 

 

14.           Waiver and Modification. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically authorized by Company. No waiver by either Party hereto at any time
of any breach by the other Party hereto of, or in compliance with, any condition
or provision of this Agreement to be performed by such other Party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

15.           Applicable Law. This Agreement is entered into under, and the
validity, interpretation, construction and performance of this Agreement shall
be governed by, the laws of the State of Texas.

 

16.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

17.           Entire Agreement. Except as provided in the written benefit plans
and programs and agreements of Company in effect during the Term, this Agreement
is an integration of the Parties’ agreement; no agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party which are not set forth expressly in this
Agreement; and, except as expressly stated herein, this Agreement contains the
entire understanding of the Parties in respect of the subject matter and
supersedes and replaces in full all prior written or oral agreements and
understandings between the Parties with respect to such subject matters. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements among the Parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. In entering this
Agreement, Executive and Company expressly acknowledge and agree that the A&R
Employment Agreement will be terminated as of the Effective Date. For the
avoidance of doubt, Executive expressly acknowledges and agrees that neither
Company or any member of the Company Group nor any of their respective
affiliates has any future obligations pursuant to the A&R Employment Agreement
(including any obligations with respect to severance pay or benefits), as that
agreement has been terminated and satisfied by each applicable entity in its
entirety, and Executive has no further entitlements pursuant to the A&R
Employment Agreement. Executive further acknowledges and agrees that, with the
exception of any unpaid base salary earned in the pay period that includes the
Effective Date, he has received all leaves (paid and unpaid), reimbursements for
business expenses, and compensation that Executive has been owed, is owed or
ever could be owed by Company, any member of the Company Group and each of their
respective affiliates pursuant to the A&R Employment Agreement. Notwithstanding
the foregoing, the Parties acknowledge and agree that the provisions regarding
non-disclosure, non-competition and non-solicitation herein (including such
provisions in Section 6 above) complement and are in addition to (and do not
replace or supersede) all obligations that Executive has to Company, any member
of the Company Group or any of their respective affiliates with respect to
confidentiality, non-disclosure, non-competition and non-solicitation, as set
forth in any other written agreement and as exist at common law.

 

18.            Representation by Executive. Executive hereby represents and
warrants to Company that, as of the Effective Date, he is not party to any
employment or other agreement or obligation with or to any third party which
would preclude him from employment with Company and performing his obligations
under this Agreement.

 



 15 

 

 

19.           Severability. If a court of competent jurisdiction determines that
any provision of this Agreement (or part thereof) is invalid or unenforceable,
then the invalidity or unenforceability of that provision (or part thereof)
shall not affect the validity or enforceability of any other provision (or part
thereof) of this Agreement and all other provisions (and parts thereof) shall
remain in full force and effect.

 

20.           Headings. The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

 

21.           Gender and Plurals; Interpretation. Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits or unless the
context requires otherwise, all references herein to an agreement, instrument or
other document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. All references to “dollars” or
“$” in this Agreement refer to United States dollars. The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement and not to any particular provision hereof. The word “or” as
used herein is not exclusive. All references to “including,” “includes” or
“include” shall be construed as meaning “including without limitation.”

 

22.           Third-Party Beneficiaries. Each member of the Company Group that
is not a signatory hereto shall be a third-party beneficiary of Executive’s
representations, covenants, and commitments set forth in Sections 2, 6 and 17
hereto and shall be entitled to enforce such representations, covenants and
commitments as if a party hereto.

 

23.           Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from Company, any member of the Company Group or any of their
respective affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (i) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from
Company, any member of the Company Group or any of their respective affiliates
shall be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (ii) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by Company
in good faith. If a reduced payment or benefit is made or provided and through
error or otherwise that payment or benefit, when aggregated with other payments
and benefits from Company, any member of the Company Group or any of their
respective affiliates used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less than three times Executive’s base amount, then
Executive shall immediately repay such excess to Company upon notification that
an overpayment has been made. Nothing in this Section 23 shall require Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.

 



 16 

 

 

24.           Provisions Regarding Effective Date. As provided herein, the terms
of this Agreement shall not be effective prior to the Effective Date. In the
event that Executive’s employment with QES Management LLC or Quintana or any of
its subsidiaries or affiliates terminates at any time prior to the Effective
Date such that, following such termination, Executive is no longer employed by
QES Management LLC or Quintana or any of its subsidiaries or affiliates,
regardless of the reason for such termination, such termination shall be
governed by the terms of any agreements or understandings currently in effect
between Executive, QES Management LLC and Quintana (including but not limited to
the A&R Employment Agreement) and this Agreement shall be null and void and of
no force or effect.

 

[Remainder of page intentionally left blank;

 

Signature Page Follows]

 



 17 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of May 3, 2020.

 

KLX ENERGY SERVICES HOLDINGS, INC.         By: /s/ Thomas P. McCaffrey   Name: 
Thomas P. McCaffrey   Title: CEO, CFO and President  

 

[Signature Page to Executive Employment Agreement – Company] 

 



 

 

 

EXECUTIVE         /s/ Keefer M. Lehner   Keefer M. Lehner  

 

[Signature Page to Executive Employment Agreement – Keefer M. Lehner]

 



 

